Manulife Financial Corporation General By-Laws No. 1 and No. 2 (constituting the complete By-Laws of the Company, as adopted by the Board of Directors and confirmed by the Shareholder on May 19, 1999, as amended by the Board of Directors on February 4, 2003 and confirmed by the Shareholders on April 24, 2003 and as amended by the Board of Directors on February 25, 2009 and confirmed by the Shareholders on May 7, 2009) MFC By-Law No 1 MANULIFE FINANCIAL CORPORATION BY-LAW NO. 1 TABLE OF CONTENTS SECTION 1 DEFINITIONS 1.1Definitions1 SECTION 2 BOARD OF DIRECTORS 2.1Number of Directors
